724 N.W.2d 276 (2006)
Patricia A. PAPPAS, Personal Representative of the Estate of Florinda C. Pappas, Deceased, Plaintiff-Appellee,
v.
BORTZ HEALTH CARE FACILITIES, INC., and Warren Geriatric Village, Inc., d/b/a Bortz Health Care of Warren, Defendants-Appellants.
Docket No. 128864, COA No. 251144.
Supreme Court of Michigan.
December 8, 2006.
On order of the Court, the motion for reconsideration of this Court's May 12, 2006 order is considered, and it is GRANTED. We VACATE our order dated May 12, 2006. On reconsideration, the application for leave to appeal the March 3, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Vega v. Lakeland Hospitals (Docket No. 129436) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.